Citation Nr: 1033246	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for right knee osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for left knee osteoarthritis.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to February 1989.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that denied the benefits sought on appeal.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  As well be 
explained below, the Board finds that there is additional 
evidentiary development that needs to be accomplished.  

In this regard, the most recent VA examination evaluating the 
Veteran's lumbosacral spine, knees, and left ankle was performed 
in May 2006.  Since that time, the Veteran, in his testimony at a 
hearing before the BVA in April 2010, stated that his 
disabilities have become more severe since the May 2006 
examination.  In particular, the Veteran reported that he has 
lost additional range of motion of the joints and has experienced 
radiating pain in the lower extremities.  Treatment notes dated 
subsequent to the May 2006 examination reveal that the Veteran 
has complained of increased back pain and radiating pain, has 
been noted to be diagnosed with degenerative disc disease, was 
found to have a positive right leg raise test, has continued to 
receive treatment for his disabilities, and has been prescribed 
knee braces, orthotics, and physical therapy to treat his 
disabilities.  As the Veteran's statements and the objective 
evidence of record tend to indicate that the Veteran's 
disabilities may have increased in severity since the May 2006 VA 
examination, the Board is of the opinion that the Veteran should 
be afforded an additional examination to assess the current 
severity of his lumbosacral spine, bilateral knee, and left ankle 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Review of the claims folder reveals that the Veteran applied for 
Workers' Compensation.  However, there is no indication that any 
attempt has been made to obtain the records regarding the 
Veteran's application for Workers' Compensation.  VA is required 
to make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  As such, on remand, attempts must be made to obtain the 
records regarding the Veteran's application for Workers' 
Compensation.

Lastly, in a statement dated in September 2006 the Veteran 
requested a complete copy of his claims file.  Subsequently, in a 
letter dated in October 2007, the City of Colorado Springs 
requested a copy of the Veteran's claims folder in conjunction 
with a claim for Workers' Compensation.  In response letter, 
dated in January 2008, the RO stated that it was responding to 
the request for information under the Privacy Act and indicated 
that a copy of the whole file was attached.  However, it is 
unclear whether this response was in regard to the Veteran's 
request or the City of Colorado Springs' request for a copy of 
the Veteran's claims file.  On remand, the RO should take all 
appropriate action to clarify whether and which of these requests 
were addressed.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, the RO/AMC 
should obtain and associate with the claims 
file records pertaining to his Workers' 
Compensation claim.  

2.  The RO/AMC should determine whether 
there are any VA treatment records 
pertaining to the Veteran dated since April 
19, 2010, and if so, obtain and associate 
those records with the claims file.

3.  Regarding the letter dated January 17, 
2008, "responding to your request for 
information under the Privacy Act," the 
RO/AMC should determine whether the Veteran 
was provided a copy of his claim file 
pursuant to his September 2006 request, and 
if a response was made to the letter dated 
in October 2007 from the City of Colorado 
Springs requesting a copy of the Veteran's 
claims folder in conjunction with a claim 
for Workers' Compensation.  If either 
request has not been addressed, the RO/AMC 
should provide a copy of the claims file as 
requested.  

4.  The Veteran should be afforded an 
examination of his lumbar spine, knees and 
left ankle to ascertain the severity and 
manifestations of his service-connected 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's back disability 
in detail.  The examiner is further 
requested to comment on, for each 
disability, the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and if possible, 
specify the amount of additional degrees of 
limitation of motion.  

The examiner should also render an opinion 
regarding whether the Veteran's diagnosed 
degenerative disc disease is associated 
with the Veteran's service-connected 
lumbosacral strain.  If so, the examiner 
should also document the number of weeks, 
if any, during the past 12 months, that the 
Veteran has had "incapacitating episodes," 
defined as a period of acute signs and 
symptoms due to degenerative disc disease 
that required bed rest prescribed by a 
physician and treatment by a physician.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


